Elizabeth Barton

From:                  Beck, Gill (USANCW) <Gill.Beck@usdoj.gov>
Sent:                  Saturday, October 3, 2020 4:20 PM
To:                    Cooper Strickland; Kolsky, Joshua (CIV)
Cc:                    Tammy Hightower; Frank Johns; Elizabeth Barton; Gaddy, Debbie (USANCW)
Subject:               Roe v. USA (20cv66) -- Documents to Be Restricted



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.

Cooper,

Thank you for bringing this to our attention.

I have taken action as reflected in my emails to Operations Supervisor Hightower and Clerk of Court Johns, in which I
copied you as well as reaching out to them by telephone. I just spoke with Elizabeth Barton of the Clerk’s Office who said
that she was placing restricted status on Doc 78‐1 (Administrative Officer Moormann Declaration) and Doc. 78‐3
(Defender Martinez Declaration), which would restrict access from the public and allow only access to the Court and
parties until we have a chance on Monday to file newly redacted Doc. 78‐1 and Doc. 78‐3. She said that the ECF notice
would be sent shortly reflecting the fact that the documents had been restricted to only the Court and parties.

Out of an abundance of caution, in order to make sure that there is nothing else in any of the other exhibits where the
redactions did not work properly, I have requested that all exhibits to Doc 78, specifically Doc 78‐1 through Doc 78‐6, be
restricted from public viewing and available just to the Court and parties until Monday, when we can review again and
re‐file. If you see anything else, please let us know.

Again, thank you for bringing this to our attention. We understand the importance and are committed to ensuring the
redactions are correctly applied to prevent any disclosure.


Gill P. Beck | Civil Chief Assistant United States Attorney
United States Attorney’s Office Western District of North Carolina (Asheville)
U.S. Courthouse, Room 233 | 100 Otis Street | Asheville, NC 28801
 Tel 828‐259‐0645 | Fax 828‐271‐4327 | Email: Gill.Beck@usdoj.gov



From: Cooper Strickland <cooper.strickland@gmail.com>
Sent: Saturday, October 3, 2020 1:20 PM
To: Kolsky, Joshua (CIV) <jkolsky@CIV.USDOJ.GOV>; Beck, Gill (USANCW) <GBeck@usa.doj.gov>
Cc: Cooper Strickland <cooper.strickland@gmail.com>
Subject: URGENT Roe v. USA (20cv66) Disclosure of Pseudonym

Mr. Kolsky and Mr. Beck,

Please see the attached letter regarding your clients' disclosure of Roe's name. Please respond as
soon as possible.

Respectfully,

                                                                   1
Cooper Strickland
Counsel for Plaintiff

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                    2
